Citation Nr: 1315959	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  08-39 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant; Appellant's brother


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge by videoconference from the RO in January 2013.  Regrettably, a transcript of the hearing could not be produced.  The Board advised the Veteran in February 2013 and offered to schedule another hearing.  In March 2013, the Veteran responded that he did not desire another hearing but requested that his appeal be considered based on the record by the undersigned VLJ who presided at the hearing.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In an August 2012 brief, the Veteran's representative raised the issue of service connection for hypertension.  In the hearing, the Veteran also raised the issue of service connection for hypertension including as secondary to service-connected PTSD.  The RO denied a previous claim for service connection for hypertension in April 2010.  Neither the paper nor the electronic records contain new and material evidence submitted within one year or writing from the Veteran or his representative expressing timely disagreement.  Therefore, the issue is not on appeal.  38 C.F.R. §§ 3.156; 20.201 (2012).                       

The issue of a petition to reopen a claim for service connection for hypertension was raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran's service personnel records contain adequate evidence of his combat service.  The Veteran served as a U.S. Army infantryman with combat service in the Republic of Vietnam from January 1966 to November 1966.  He was awarded the Combat Infantryman's Badge.  

Records of relevant post-service psychiatric care have been obtained for VA treatment through June 2008.   The Veteran was examined in September 2006 and October 2007.  In November 2007, the RO granted service connection and a 10 percent rating for PTSD, effective in July 2007.  In March 2008, the Veteran expressed timely disagreement with the initial rating.  The Veteran underwent additional VA examinations in April 2008 and November 2009.  

In the latest examination, a VA psychologist noted the Veteran's report that he had been retired for about one year and did not attribute his unemployment to symptoms of PTSD.  The Veteran also acknowledged significant alcohol abuse.  The Veteran received treatment for PTSD at a VA clinic in New York prior to moving to Florida.  The psychologist did not note whether the Veteran restarted outpatient psychiatric care in a new location.  The psychologist noted symptoms of nightmares, irritability, insomnia, avoidance behaviors, and restricted range of affect.  There were no panic attacks or suicidal ideations.  The psychologist assessed the symptoms as mild and diagnosed PTSD and alcohol dependence.  The psychologist assigned a GAF of 55, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning, but explained that the score also reflected the symptoms of alcoholism.  

At the January 2013 Board hearing, the Veteran and his brother described the Veteran's current symptoms suggesting that they are more severe than were noted in 2009.  The Veteran reported that he no longer abused alcohol but was increasingly irritable and socially isolated.  He and his brother stated that his nightmares were more frequent, more severe, and frightening to the brother who lived with him.  

When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).   Here, the last examination is over three years old, and the Veteran and his brother credibly reported an increase in severity of the disability.  The Board concludes that a current VA examination is necessary to decide the claim.  38 C.F.R. § 3.159 (c)(2012). 

Once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (2001).  A request for a total disability evaluation on the basis of individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation, if entitlement to the disability upon which TDIU is based has already been found to be service connected.  There is no freestanding TDIU claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   Although the Veteran is not working and believes that he did not retire from work because of his disability, the current examiner must assess the current level of disability and whether it is so severe as to preclude all forms of substantially gainful employment.  

Finally, the Veteran stated that he was receiving Social Security Administration (SSA) benefits but was not clear whether the benefits were based on a disability in the past or based on age.  To ensure that VA assists the Veteran in obtaining all relevant federal records for consideration, the RO must request records of examination and award of SSA benefits.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).
Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to submit additional evidence or argument in support of his claim.

2.  Request all records of VA mental health care since June 2008 and associate any records received with the claims file. 

3.  Request from the Social Security Administration records of medical examination and award of disability benefits, if any.  Associate any records received with the claims file. 

4.  Then schedule the Veteran for a VA mental health assessment by a psychiatrist or doctoral-level psychologist.  Request that the examiner review the claims file and note the review in an examination report.  Request that the examiner evaluate the level of disability imposed by the Veteran's PTSD including an opinion whether the disability precludes all forms of substantially gainful employment.  

Issues of credibility and concurrence or disagreement with previous diagnoses, assessments, and opinions addressing the Veteran's mental health disabilities should be discussed in the examination report, as appropriate. 

The examiner should seek to differentiate symptoms attributable to different identified mental or other conditions, and to avoid attributing symptoms to one disability which are best attributed to another, based on the examiner's medical expertise and careful review of all the evidence presented. Thus, for example, disability attributable to substance abuse should be differentiated from any attributable to a psychiatric disorder, if such distinctions can be made based on the evidence presented. The examiner should express his or her medical diagnoses and opinions and provide an explanation with supportive reasoning and factual bases for these diagnoses and opinions.  Also, the examiner should comment on the Veteran's use of alcohol.  

5.  Thereafter, readjudicate the claim for an initial rating in excess of 10 percent for PTSD including consideration of a total rating based on individual unemployability.  If the benefit sought is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


